Citation Nr: 0523473	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 
1999, for the award of service connection for hypertension. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the RO 
that denied entitlement to an effective date earlier than 
April 14, 1999, following the grant of service connection for 
hypertension.  The veteran filed a notice of disagreement 
(NOD) in April 2000, and the RO issued a statement of the 
case (SOC) in May 2000.  The veteran filed a substantive 
appeal in June 2000.

The Board points out that, in June 2000, the veteran 
indicated a desire for a hearing before RO personnel on 
various matters.  Subsequently, in March 2002, the veteran 
notified the RO, in writing, to make a decision on all of the 
evidence that the veteran had forwarded to the VA.  In May 
2004, the veteran notified the RO, in writing, that he was 
unable to continue with the matter and, again, appreciated if 
the RO would do what it had to do, and not hesitate.  In 
August 2005, the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's appeal 
on the Board's docket due to advanced age.  Hence, the Board 
will proceed to review the matter on appeal since the request 
for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2004).

In August 2005, the veteran's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) was granted.

The Board's decision on the claim for an effective date 
earlier than April 14, 1999, for the award of service 
connection for hypertension, the only issue for which an 
appeal has been perfected, is set forth below.  The remand 
following the decision addresses entitlement to an initial 
disability rating in excess of 30 percent for PTSD, 
adjudicated and denied by the RO, and for which the veteran 
has filed the first of two actions needed to place the issue 
in appellate status; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an earlier effective date currently 
on appeal has been accomplished.

2.  In a May 1946 decision, the RO denied the veteran's 
original claim for service connection for hypertension.  
Although the RO notified the veteran of the denial and of his 
appellate rights in June 1946, the veteran did not initiate 
an appeal.

3.  The RO subsequently denied the veteran's claim for 
service connection for hypertension in August 1947 and in 
October 1949.  The RO notified the veteran of each denial and 
of his appellate rights later those same months, and the 
veteran did not initiate any appeal.  

4.  On April 14, 1999, the veteran filed to reopen his claim 
for service connection for hypertension. 

5.  In a February 2000 decision, the RO granted service 
connection for hypertension, effective April 14, 1999. 

6.  There was no pending claim prior to April 14, 1999, 
pursuant to which service connection for hypertension could 
have been awarded.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 
1999, for the award of service connection for hypertension 
are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In this matter, the veteran has been notified of the reasons 
for the denial of the claim for an earlier effective date, 
and has been afforded the opportunity to present evidence and 
argument with respect to that claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim currently under consideration, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

The effective date for an award of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

The veteran asserts that benefits for hypertension should be 
paid from the date of filing his original claim for service 
connection in April 1946, or from the day following the date 
of his discharge from military service in December 1945.  
However, there is no legal basis for assignment for any such 
earlier effective date in this case.  

The basic facts in this case are not in dispute.  The RO 
initially denied the veteran's claim for service connection 
for hypertension in May 1946, noting that blood pressure 
(elevated) was not found on last examination.  Upon receipt 
of additional service department records, in August 1947, the 
RO re-considered its determination, and again denied service 
connection for hypertension on the basis that an increase in 
blood pressure was not shown by the evidence of record.  In 
October 1979, the RO reopened the veteran's claim, and 
confirmed its denial of service connection for hypertension.  
Although the RO notified the veteran of each of the denials 
and of his appellate rights in June 1946, August 1947, and 
October 1949, respectively, the veteran did not file an 
appeal.  Hence, those decisions are final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

On April 14, 1999, the RO received correspondence from the 
veteran claiming service connection for high blood pressure.  
Pursuant to this claim, service connection for hypertension 
subsequently was granted.

A medical statement received in July 1999 from Albert M. 
Aboody, M.D., indicates that the veteran had been his patient 
for over thirty years, and that he had treated the veteran 
for hypertension, anxiety, and symptoms of peptic ulcer.

In a February 2000 decision, the RO granted service 
connection for hypertension and assigned an initial 10 
percent rating, as effective April 14, 1999, the date of 
receipt of the veteran's claim.

As indicated above, the pertinent legal authority 
specifically provides that the effective date is contingent 
upon the date of application for service connection.  As 
alleged, the claims file reflects that the veteran initially 
filed a claim for service connection for blood pressure 
(elevated) on April 19, 1946; however, that claim was finally 
resolved in May 1946.  Both the RO's reconsideration of, and 
reopening of, the claim for service connection for 
hypertension in August 1947 and in October 1949, 
respectively, were also final determinations.  The veteran 
has not appealed those determinations.  Further, there has 
been raised no claim of clear and unmistakable error that 
would vitiate the finality of any of those decisions (see 
38 C.F.R. § 3.105(a)).

Subsequently, the veteran filed a claim for service 
connection for hypertension on April 14, 1999.  Regardless of 
whether that claim is treated as an original claim for 
service connection or as a petition to reopen the previously 
denied claims, the fact remains that the pertinent legal 
authority indicates that the effective date of subsequent 
award of service connection would be April 14, 1999-the date 
of claim.  See 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. 
§§ 3.400(b),(q),(r).  The RO correctly assigned an effective 
date of April 14, 1999.

In any event, on this record, April 14, 1999, the date of the 
reopened claim, is the earliest effective date that could 
possibly be assigned for service connection for hypertension.  
As there was no pending claim prior to April 14, 1999, 
pursuant to which the benefits sought have been granted, the 
Board must conclude that the record presents no legal basis 
for assignment of any even earlier date.  Under these 
circumstances, the claim must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to April 14, 1999, for the award of 
service connection for hypertension is denied.  




REMAND

In a July 2003 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective July 31, 2002.  A March 2004 NOD clearly 
expressed disagreement with the assigned rating; however, the 
RO has not yet issued a SOC as to that claim.  Accordingly, 
the Board is required to remand this matter to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative an SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to an 
initial disability rating in excess of 30 
percent for PTSD. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for a higher, initial disability 
rating, within 60 days of the issuance of 
the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


